Citation Nr: 1601292	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to June 1970, and had additional service in the Reserves. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

At his request, the Veteran was scheduled for a May 2015 Travel Board hearing.  In April 2015, he withdrew his hearing request.  

In August 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The AOJ has now returned the case to the Board pursuant to 38 C.F.R. § 19.38 (2013).  


FINDINGS OF FACT

1.  The Veteran experienced urologic symptoms during service and is currently diagnosed with ED, but the credible and most probative evidence tends to make it more likely than not that the current ED condition is related to hypertension, and is not related to the in-service complaints, and there is no credible evidence of ongoing symptoms after service. 

2.  The Veteran is not service-connected for hypertension.  


CONCLUSION OF LAW

The criteria to establish service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.3093.310 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in February 2009, which was sent prior to the June 2009 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, those VA treatment records during the appeal period are of record.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  Furthermore, a VA examination was conducted in October 2015, and it is adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  Accordingly, the evidentiary record appears to be complete.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the August 2015  Board remand directives.  Specifically, the Veteran was sent a letter in October 2015  asking that he identify any health care providers having additional treatment records pertinent to his appeal.  He did not respond.  Next, as directed, the Veteran underwent a VA examination in October 2015.  This VA examination, as indicated, is adequate to decide the matter.  Finally, the matter was readjudicated in a November 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran maintains that his ED is secondary to hypertension.  A direct theory of entitlement is also raised by the record.

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

In this case, upon application of the applicable law to the facts of this case, the Board must find that the weight of the evidence is against both the direct and secondary theories of entitlement.  The reasons follow.  

As an initial matter, and relevant to both theories, the medical records confirm a diagnosis of ED.  Organic impotence was diagnosed by his non-VA doctor in April 1999, and he was given medication for this condition by VA in May 2009.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337.

(1) Direct Service Connection

Service connection on a direct basis is not warranted because, although the Veteran's service treatment records (STRs) show treatment for urologic complaints, the probative evidence establishes that a nexus between the current condition and those complaints is less likely.

More specifically, his STRs show that from January to November 1969 he was treated for genitourinary complaints.  In February 1969 it was noted that he had a possible stricture of the urethra.  In June 1969, he was treated for gonococci urethritis.  In September 1969, it was reported he had had a catheter in the urethral fossae for three months.  In November 1969 it was noted that he still had a discharge.  On May 1970 service separation examination, the genitourinary system was normal on clinical evaluation. 

On VA examination in October 2015, a VA examiner reviewed the relevant information in the Veteran's case, but concluded that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner reasoned that the Veteran denied filing a claim for erectile dysfunction related to military service.  The Veteran informed the VA examiner that he was only 18 years old and had no sexual dysfunction.  The VA examiner also found significant that there was no diagnosis or treatment for ED noted in the STRs.  Rather, the VA examiner reasoned, the diagnosis of ED was noted in medical records approximately in 2009, which was 39 years after military discharge.

The Board notes that this VA examiner's review of the Veteran's history was incorrect in that his ED was first noted in his medical records in April 1999, rather than 2009.  However, in reading the VA examiner's opinion overall, it does not appear that this inaccurate reliance on a diagnosis in 2009 rather than 1999 is material.  To the contrary, the VA examiner appears to be relying on the delayed onset of ED having had occurred many years after service.  It does not appear, in comparison, that the VA examiner was relying on an exact date of diagnosis in 2009.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  Otherwise, the Board can find no reason to call into question or discount the probative weight of the VA examiner's opinion.  Thus, it is the most probative evidence addressing the nexus question.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran wrote in his April 2011 substantive appeal that he "ha[s] been experiencing some type of erectile dysfunction" since service.  However, this statement cannot be relied on as credible evidence of ongoing symptoms during service.  Most notably, he informed the October 2015 VA examiner that he had no ED during service.  The Board notes that the STRs are more consistent with the Veteran's statement to the VA examiner in that he had no complaints of ED even in the context of his other urologic complaints.  Thus, in light of these conflicting statements, the Board finds his statements to the October 2015 VA examiner the more credible lay evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Because the Veteran's April 2011 statement (indicating ongoing symptoms since service) is not credible, there is no basis for awarding service connection on this basis.  See 38 C.F.R. § 3.303(d).  

In further rebuttal to the VA examiner's opinion, the Veteran himself believes his ED is a result of a medical procedure during service.  While the Veteran disagrees with the VA examiner's opinion, the nexus questions in this case involve complex medical matters requiring expert consideration of the nature of the Veteran's in-service conditions; his post-service symptoms; and the medical significance of these factors in the context of his current ED condition.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion, and he cites no record evidence indicating that the examiner was incompetent, had erroneous (albeit incomplete) facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, his opinion is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his current ED condition and service.  See Fountain,  27 Vet. App. at 274-75.

In conclusion, the weight of the most probative evidence makes it more likely than not that the current ED condition is not a direct result of service.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in the direct theory of entitlement raised in this case.  

(2) Secondary Service Connection

The Veteran's remaining contention is that his ED is a secondary result of hypertension.  At present, he is not service-connected for hypertension.  Therefore, as a matter of law, service connection cannot be granted for ED on a secondary basis.  See 38 C.F.R. § 3.310; El-Amin, 26 Vet. App. at 138; see also DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).

For the reasons given, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim, including both direct and secondary theories.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for erectile dysfunction is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


